                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

DAVID TYLER MONTALDI,

              Petitioner,

v.                                                        Case No. 15-12452

DUNCAN MACLAREN,

           Respondent.
________________________________/

     OPINION ORDER DENYING PETITIONER’S MOTION FOR ORAL ARGUMENT

       In 2015, Petitioner David Tyler Montaldi filed an application for the writ of habeas

corpus under 28 U.S.C. § 2254. (ECF No. 1.) The habeas petition challenged

Petitioner’s state convictions for two counts of first-degree criminal sexual conduct,

Mich. Comp. Laws § 750.520b(1)(a), and one count of first-degree child abuse, Mich.

Comp. Laws § 750.136b(2). Petitioner alleged that he was sentenced in 2012 to

concurrent terms of 25 to 50 years for the criminal sexual conduct and to a consecutive

prison term of 86 to 180 months for the child abuse. He raised four claims regarding (1)

the sufficiency of the evidence supporting his convictions for criminal sexual conduct,

(2) the medical opinions offered by the prosecution’s expert witnesses and trial

counsel’s failure to object to the testimony, (3) trial counsel’s alleged failure to

investigate and present a substantial defense, and (4) the prosecutor’s comments

during opening statements and closing arguments. (ECF No. 1, PageID.3-4.)

       About five weeks after Petitioner filed his habeas petition, he moved for a stay of

the federal proceeding so that he could exhaust additional state remedies. (ECF No. 6.)
On September 10, 2015, the court granted Petitioner’s motion for a stay and closed this

case for administrative purposes. (ECF No. 8.)

       In 2018, Petitioner filed a combined supplemental petition for the writ of habeas

corpus and a motion to re-open this case. (ECF No. 12.) The supplemental petition

raises claims about Petitioner’s trial and appellate attorneys and his right to remain

silent. The court granted Petitioner’s motion to re-open this case (ECF No. 13), and on

April 25, 2019, the State filed a responsive pleading. (ECF No. 17.)

       On September 17, 2019, Petitioner filed a lengthy motion for summary judgment

on some of his claims (ECF No. 23), and on November 13, 2019, he filed a motion for

oral argument. (ECF No. 27.) He alleges that oral argument will benefit the court’s

decision-making process on a variety of critical factual, procedural, and legal issues.

(ECF No. 27, PageID. 4239.) The assistant state attorney general representing

Respondent Duncan MacLaren originally declined to concur with Petitioner’s motion for

oral argument but subsequently expressed a desire to hold argument in his response to

Petitioner’s motion in part, “to defend his reputation against the inflammatory rhetoric in

petitioner’s reply brief” and other “personal attacks.” (ECF No. 28, PageID.4245-46.)

       A court may order oral argument to assist it in resolving a state prisoner’s habeas

claims. See Haskell v. Berghuis, 695 F. Supp.2d 574, 584 (E.D. Mich. 2010). But a

district court’s decision not to hear oral argument is a proper exercise of discretion when

the movant filed a brief “and makes no claim that his contentions were not fully set forth

therein.” United States ex rel. Darrah v. Brierley, 415 F.2d 9, 12 (3d Cir. 1969).

       Petitioner is represented by counsel who filed an initial petition (ECF No. 1), a

41-page supplemental petition (ECF No. 12), and an 80-page motion for summary



                                             2
judgment with attachments. (ECF No. 23.) Respondent filed a 117-page response to the

petition (ECF No. 17) and a 28-page answer to Petitioner’s motion for summary

judgment. (ECF No. 24-1.) Petitioner then filed a 60-page reply to Respondent’s answer

to the summary judgment motion. (ECF No. 26.)

           The court concludes that oral argument is not necessary because the parties

have explained the procedural history of this case and exhaustively set forth their

respective positions on the issues in their pleadings. Also, to the extent that the court

encounters “personal attacks” and “inflammatory rhetoric,” the court is capable of

recognizing the same and either ignoring it or otherwise dealing with inappropriate

conduct by counsel. The case can be decided on the briefs. Accordingly,

           IT IS ORDERED that Petitioner’s motion for oral argument (ECF No. 27) is

DENIED. The court will resolve the issues in future orders without further notice.

                                                         s/Robert H. Cleland
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: December 6, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 6, 2019, by electronic and/or ordinary mail.

                                                         s/Lisa Wagner
                                                         Case Manager and Deputy Clerk
                                                         (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\15-12452.MONTALDI.denying.oral.arg.BH.HEK.RHC.docx




                                                                         3
